DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of claims 1-13 and 20-29 in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that the claims relate to a single inventive concept.  This is not found persuasive because although they relate generally to column chromatography, they are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case (1) the process as claimed can be practiced by another and materially different apparatus or by hand, i.e., with a different type of column or (2) the apparatus as claimed can be used to practice another and materially different process. They are also classified differently. While some elected claims are indicated as withdrawn in the claims listing, they will be nonetheless be examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 recites the limitation "the vessel".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9, 11-12, 20, 23-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060219633 to Horsman.
Regarding Claim 1, Horsman discloses a liquid chromatography system configured to operate with at least one column and configured for purification of a sample comprising a target product using a predefined process (Figs. 1-2, column chromatograph device with liquid solvents as mobile phase; ¶¶ [0030]-[0037]), wherein the liquid chromatography system comprises a controller (Figs. 1-2, controller 155; ¶¶ [0030]-[0037]), configured to: - control the operation of the chromatography system to run the predefined process (Figs. 1-2, controller 155 setting flow rate and gradients, e.g.; ¶¶ [0030]-[0037]), - retrieve column data accessible from a data storage, the column data being specific to each column (Figs. 1-2, controller 155 and data repository 220; ¶¶ [0030]-[0037], [0045], [0053, [00071]-[0072]), and - adapt at least one process parameter of the predefined process for each column based on column data, whereby the predefined process is adapted to each column to obtain the target product and maintain the 
Regarding Claim 2, Horsman discloses the liquid chromatography system according to claim 1 configured to operate with a single column for purification of the sample (Figs. 1-2, column chromatograph device with liquid solvents as mobile phase for single column 135; [0030]-[0037], [0045], [0053], [00071]-[0072]).
Regarding Claim 5, Horsman discloses the data storage comprises column data related to production parameters when producing each column (Figs. 1-2, data repository 220 with make and/or model of a column; ¶¶ [0045], [0053, [00071]-[0072]).
Regarding Claim 8, Horsman discloses sensors adapted to read sensor parameters, wherein the adaptation of the at least one process parameters further is based on sensor readings (Figs. 1-2, controller 155 generating profile according to flow rate from detector flow cell; ¶¶ [0030]-[0037], [0047]).
Regarding Claim 9, Horsman discloses sensor readings comprises any of: UV, Flow and Pressure (Figs. 1-2, detector 140 for flow and/or UV; ¶¶ [0030]-[0037], [0047])..
Regarding Claim 11, Horsman discloses the data storage is a database (Figs. 1-2, data repository 220 with make and/or model of a column; ¶¶ [0045], [0053, [00071]-[0072]).
Regarding Claim 12, Horsman discloses the database is integrated in the liquid chromatography system (Figs. 1-2, data repository 220 with make and/or model of a column; ¶¶ [0045], [0053, [00071]-[0072]).
Regarding Claims 20 and 23-26, the methods of the claims appear to be met by the operation of the system of claims 1, 8-9 and 11-12.
Regarding Claim 28, Horsman discloses a computer program for controlling a liquid chromatography system, comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 20 (Figs. 1-2, programming the controller 155; ¶¶ [0036], [0090]-[0091]).
Claim 29, Horsman discloses a computer-readable storage medium carrying a computer program for controlling a liquid chromatography system according to claim 28 (Figs. 1-2, personal computer for programming the controller 155; ¶¶ [0036], [0090]-[0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsman as applied to claim 1, in view of US 20120203531 to Bisschops. 
Regarding Claim 3, Horsman discloses the liquid chromatography system according to claim 1, but is silent regarding it configured to operate with at least three columns for continuous purification of the sample. Bisschops the liquid chromatography system configured to operate with at least three columns for continuous purification of the sample (Fig. 8, multi-column configuration; ¶¶ [0083]-[0086]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Horsman by providing the liquid chromatography system configured to operate with at least three columns for .

Claims 4, 13, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsman as applied to claim 1, in view of US 20130206653 to Brann.
Regarding Claims 4 and 21, Horsman discloses the liquid chromatography system according to claim 1 and method according to claim 20 and further discloses each column is of a specific type (Figs. 1-2, columns 135 in data repository 220; ¶¶ [0030]-[0037], [0045], [0053, [00071]-[0072]). However, Horsman does not disclose the data storage comprises historic data for each column and/or columns belonging to the same specific type previously used in the liquid chromatography system for purification of the sample, wherein the controller is configured to further adapt the at least one process parameter of the predefined process based on the historic data. Brann discloses the data storage comprises historic data for each column and/or columns belonging to the same specific type previously used in the liquid chromatography system for purification of the sample, wherein the controller is configured to further adapt the at least one process parameter of the predefined process based on the historic data (Figs. 2-3, columns 42, 44 in cartridge 40 with circuitry module 52; ¶¶ [0042]-[0045]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Horsman by providing the data storage comprises historic data for each column and/or columns belonging to the same specific type previously used in the liquid chromatography system for purification of the sample, wherein the controller is configured to further adapt the at least one process parameter of the predefined process based on the historic data as in Brann in order to provide for greater accuracy.
Regarding Claims 13 and 27, Horsman discloses the liquid chromatography system according to claim 1 and method according to claim 20 but does not disclose the data storage is integrated in each column. Brann discloses the data storage is integrated in each column (Figs. .

Claims 6-7, 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsman as applied to claim 1, in view of US 20130061941 to Gebauer and US 20120222470 to Suzuki.
Regarding Claims 6 and 22, Horsman discloses the liquid chromatography system according to claim 5 and method according to claim 20, wherein each column comprises a vessel and the production parameters comprises, flow specification, material properties, hardware specific properties, and physical dimensions of the vessel (Figs. 1-2, data repository 220 with make and/or model of a column; ¶¶ [0045], [0053], [00071]-[0072], [0106]). However, Horsman does not explicitly disclose a height of resin bed, filter properties, or pressure boundaries. Gebauer discloses the production parameters comprises a height of resin bed and filter properties (FIG. 1, chromatography column 1 with filter layers 4 and resin ed height of 200 mm; ¶¶ [0056], [0076]-[0077], [0100]-[0103]). Suzuki discloses the production parameters comprises pressure boundaries (Table 1). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Horsman by providing the production parameters comprises a height of resin bed, filter properties, and pressure boundaries as in Gebauer and Suzuki in order to provide for greater accuracy by specifying well-known column parameters.
Regarding Claim 7, Gebauer discloses the height of the resin bed is the actual height or the height of the vessel (FIG. 1, chromatography column 1 with resin bed height of 200 mm; ¶¶ [0100]-[0103]).
Claim 10, Gebauer discloses the production parameters further comprises actual volume of resin in each column (FIG. 1, chromatography column 1 with resin bed height of 200 mm; ¶¶ [0100]-[0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852